DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding the reference Su:
The applicant has filed a Declaration under 37 CFR 1.130a stating that the inventor Sebastian Gareau is a “joint inventor in the above-referenced application along with Trevor John Ibach and Rahim Amarsi” (the two other inventors in the current application). The applicant further states in point 6 of the declaration that “I jointly invented, with Trevor John Ibach and Rahim Amarsi, the prior art subject matter in Su” and in point 7, “For a reasonable explanation of the presence of additional authors in Su, I note Su is a contribution to standards in ITU and the additional authors are in the same study group as me”. This declaration filed 10/8/2021 is insufficient/ineffective to overcome the rejection of claims 1-20 based on the 103 combination with Su as set forth in the last office action, for the following reasons:
As per MPEP 717.01(a)(1), Section B(1): the disclosure was made by the inventor or a joint inventor. According to point 6 of the affidavit, the inventor Gareau jointly invented with Trevor John Ibach and Rahim Amarsi who are not named in the Su reference. The applicant seems to show co-invention with others. The Su reference cannot be removed from the grounds of rejection because all the current authors didn’t make the reference. Furthermore, an “unequivocal statement” of joint invention with the other authors by simply stating that the additional authors are “in the same study group as me”, is not a reasonable explanation of the additional authors. For example, there is no explanation as to which parts of the reference was obtained from the additional authors. Furthermore, the affidavit should be furnished with specific 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over G.709 (Interfaces for the optical transport Network 6/2016) in view of Su (Considerations of FlexO partial fault survivability).
Regarding claim 1, G.709 teaches a method comprising: a plurality of optical carriers (Section 6.1.2, paragraph 1, the OTN optical structure consists of two classes of optical interfaces…; Fig. 6.2, describes the optical structure of OTUk interfaces with OTSi carriers) (Section: 6.1.2: Fig. 6-2: MOTUm shows that OTUCn is carried by OTSiG which carries a set of OTSi’s).
Although G.709 teaches an OTN optical structure, G.709 doesn’t explicitly teach determining which services in the OTUCn are affected by failed one or more optical carriers; continuing to operate the single OTUCn with unaffected one or more optical carriers of the plurality of optical carriers; and adjusting some or all of the services from the failed one or more optical carriers to the unaffected one or more optical carriers. 
Su teaches a partial failure process implemented in an Optical Transport Unit Cn (OTUCn) network (Abstract), determining which services in the OTUCn are affected by failed one or more optical carriers (Fig. 1, right side of the figure with title: ODUCn with ODUC #i AiS shows that ODUC#1 (the middle ODUC) is determined to be the affected ODUk service; Page 7, section 3, bullet point 4), continuing to operate the single OTUCn with unaffected one or more optical carriers of the plurality of optical carriers (Section 2.2, lines 3-4, does not impact the other ODUk/flex clients at the same time…i.e. maintain operation of the unaffected one or more optical carriers);  and adjusting some or all of the affected services from the failed one or more optical carriers to the unaffected one or more optical carriers (Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Page 5, section 2.2, paragraph 1, lines 1-4, arrange these ODU clients to the other unallocated TSs…make sure it does not impact the other ODU clients at the same time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of G.709 to incorporate the techniques of resolving partial faults in an OTUCn as taught by Su so that even if part of OTUC fails, operation still continues for the part that did not fail instead of failing all the links.
Regarding claim 2,  G.709 in view of Su teaches the method of claim 1, wherein G.709 teaches the OTUCn has a bandwidth N and the plurality of optical carriers are X optical carriers, X > 1, each having a bandwidth M1, M2, ..., Mx each being less than N and a total being equal to N (Fig. 6-2 shows that the OTUCn comprises OTSiG; 3.2.4 states that OTSiG is a set of OTSi signals that supports an OTUCn, hence it can be seen the OTUCn has a bandwidth to transport data and the optical carriers each will have a bandwidth to carry services. Since the OTUCn is made of optical carriers OTSi’s, it obvious to see that each bandwidth of each of the optical carriers total to the net bandwidth of the OTUCn and that each bandwidth of each of the optical carriers is less than the total bandwidth of the OTUCn).
Regarding claim 4, G.709 in view of Su teaches the method of claim 1, wherein Su teaches any of the determined services is carried across a combination of the failed one or more optical carriers and the unaffected one or more optical carriers (Page 2, lines 1-3).
Regarding claim 5, G.709 in view of Su teaches the method of claim 4, wherein Su teaches the adjusting includes reducing a size of the any of the determined services (Page 2, section 2, paragraph 1, lines 1-3, trigger the reconfiguration…TS allocation…clients; Page 5, section 2.2, paragraph 1, lines 1-3, This section discusses how to do TS reconfiguration…).  
Regarding claim 6, G.709 in view of Su teaches the method of claim 1, wherein Su teaches the adjusting includes moving any of the determined services to the unaffected one or more optical carriers (Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Page 5, section 2.2, paragraph 1, lines 1-4, arrange these ODU clients to the other unallocated TSs…make sure it does not impact the other ODU clients at the same time).  
Regarding claim 8, G.709 in view of Su teaches the method of claim 1, wherein Su teaches the adjusting is performed by an edit operation to retain existing provisioning data (Page 2, lines 1-3, Trigger the reconfiguration of TS allocation…to recover the normal transport of ODUk/flex clients in failed OTUc; Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Section 2.2, paragraph 1, lines 6-7, ODUk cross connects with the OPUCn control the allocation of unused tributary slots in the non-failed ODUC instances to the failed ODUk client signals).  
Regarding claim 9, G.709 in view of Su teaches the method of claim 1, wherein Su teaches the determining is performed by any of a controller and a network management system (Page 5, section 2.2, paragraph 1, lines 7-9).  
Regarding claim 10, G.709 in view of Su teaches the method of claim 1, wherein the services affected by the failed one or more optical carriers are determined via any of status monitoring, by monitoring of fault points at any of a point of failure and adjacent equipment (G.709: Sections 15.5.1, 15.5.2 and 15.5.8 teach monitoring to determine faults and Su teaches providing status indication, Page 6, bullet point 1, status indication…).
Regarding claim 11, G.709 teaches a network element comprising: one or more ports (Page 1, Section 1, paragraph 3, the interfaces defined in this recommendation can be applied to user-network-interfaces and network-node-interfaces) forming a plurality of optical carriers (Optical Tributary Signal (OTSi)) (Section 6.1.2, paragraph 1, the OTN optical structure consists of two classes of optical interfaces…; Fig. 6.2, describes the optical structure of OTUk interfaces with OTSi carriers) and that OTSi’s are optical carriers that transport an OTUCn (Section: 6.1.2: Fig. 6-2: MOTUm shows that OTUCn is carried by OTSiG which carries a set of OTSi’s).
Although G.709 teaches an OTN optical structure, G.709 doesn’t explicitly teach circuitry communicatively coupled to the one or more ports and configured to responsive to a determination of which services in a single Optical Transport Unit Cn (OTUCn) that is transmitted via the plurality of optical carriers are affected by a failure of one or more optical carriers of the plurality of optical carriers, cause continued operation of the single OTUCn with unaffected one or more optical carriers of the plurality of optical carriers, and cause adjustment of some or all of the services from the failed one or more optical carriers to the unaffected one or more optical carriers.
Su teaches a partial failure process implemented in a network element in an Optical Transport Unit Cn (OTUCn) network (Abstract), circuitry communicatively coupled to the one or more ports and configured to responsive to a determination of which services in an Optical Transport Unit Cn (OTUCn) are affected by a failure of one or more optical carriers of the plurality of optical carriers (Fig. 1, right side of the figure with title: ODUCn with ODUC #i AiS shows that ODUC#1 (the middle ODUC) is determined to be the affected ODUk service), cause continued operation of the single OTUCn with unaffected one or more optical carriers of the plurality of optical carriers (Section 2.2, lines 3-4, does not impact the other ODUk/flex clients at the same time…i.e. maintain operation of the unaffected one or more optical carriers) and cause adjustment of some or all of the services from the failed one or more optical carriers to the unaffected one or more optical carriers (Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Page 5, section 2.2, paragraph 1, lines 1-4, arrange these ODU clients to the other unallocated TSs…make sure it does not impact the other ODU clients at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of G.709 to incorporate the techniques of resolving partial faults in an OTUCn as taught by Su so that even if part of OTUC fails, operation still continues for the part that did not fail instead of failing all the links.
Regarding claim 12, G.709 in view of Su teaches the network element of claim 11, wherein G.709 teaches the OTUCn has a bandwidth N and the plurality of optical carriers are X optical carriers, X > 1, each having a bandwidth M1, M2, ..., Mx each being less than N and a total being equal to N (Fig. 6-2 shows that the OTUCn comprises OTSiG; 3.2.4 states that OTSiG is a set of OTSi signals that supports an OTUCn, hence it can be seen the OTUCn has a bandwidth to transport data and the optical carriers each will have a bandwidth to carry services. Since the OTUCn is made of optical carriers OTSi’s, it obvious to see that each bandwidth of each of the optical carriers total to the net bandwidth of the OTUCn and that each bandwidth of each of the optical carriers is less than the total bandwidth of the OTUCn).  
Regarding claim 14, G.709 in view of Su teaches the network element of claim 11, wherein Su teaches any of the determined services is carried across a combination of the failed one or more optical carriers and the unaffected one or more optical carriers (Page 2, lines 1-3).  
Regarding claim 15, G.709 in view of Su teaches the network element of claim 14, wherein Su teaches the adjustment includes a reduction of a size of the any of the determined services (Page 2, section 2, paragraph 1, lines 1-3, trigger the reconfiguration…TS allocation…clients; Page 5, section 2.2, paragraph 1, lines 1-3, This section discusses how to do TS reconfiguration…).  
Regarding claim 16, G.709 in view of Su teaches the network element of claim 11, wherein Su teaches the adjustment includes moving any of the determined services to the unaffected one or more optical carriers (Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Page 5, section 2.2, paragraph 1, lines 1-4, arrange these ODU clients to the other unallocated TSs…make sure it does not impact the other ODU clients at the same time).  
Regarding claim 18, G.709 in view of Su teaches the network element of claim 11, wherein Su teaches the adjustment is performed by an edit operation to retain existing provisioning data (Page 2, lines 1-3, Trigger the reconfiguration of TS allocation…to recover the normal transport of ODUk/flex clients in failed OTUc; Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Section 2.2, paragraph 1, lines 6-7, ODUk cross connects with the OPUCn control the allocation of unused tributary slots in the non-failed ODUC instances to the failed ODUk client signals).  
Regarding claim 19, G.709 in view of Su teaches the network element of claim 11, wherein Su teaches the determination is performed by any of a controller and a network management system (Page 5, section 2.2, paragraph 1, lines 7-9).  
Regarding claim 20, G.709 in view of Su teaches the network element of claim 11, wherein the services affected by the failed one or more optical carriers are determined via any of status monitoring, by monitoring of fault points at any of a point of failure and adjacent equipment (G.709: Sections 15.5.1, 15.5.2 and 15.5.8 teach monitoring to determine faults and Su teaches providing status indication, Page 6, bullet point 1, status indication…).
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over G.709 (Interfaces for the optical transport Network 6/2016) in view of Su (Considerations of FlexO partial fault survivability) in view of Jorgensen (US 2002/0099854).
Regarding claim 3, G.709 in view of Su teaches the method of claim 1.
G.709 in view of Su don’t teach wherein the adjusting is based on priority of the some or all of the services relative to priority of services already on the unaffected one or more optical carriers.  
Jorgensen teaches adjusting data packets based on relative priorities and types (paragraph [0106], lines 11-14, relative priorities…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the partial survivability method taught by G.709 in view of Su and incorporate the functionality of shuffling services based on relative priorities in relation to existing services as taught by Jorgensen so that services/data with more priorities can be transmitted properly throughout the link.
Regarding claim 13, G.709 in view of Su teaches the network element of claim 11.
G.709 in view of Su doesn’t teach wherein the adjustment is based on priority of the some or all of the services relative to priority of services already on the unaffected one or more optical carriers.  
Jorgensen teaches adjusting data packets based on relative priorities and types (paragraph [0106], lines 11-14, relative priorities…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the partial survivability method in the network element taught by G.709 in view of Su and incorporate the functionality of shuffling services based on relative priorities in relation to existing services as taught by Jorgensen so that services/data with more priorities can be transmitted properly throughout the link.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over G.709 (Interfaces for the optical transport Network 6/2016) in view of Su (Considerations of FlexO partial fault survivability) in view of Blair (US 2009/0232492).
Regarding claim 7, G.709 in view of Su teaches the method of claim 1.
G.709 in view of Su doesn’t teach further comprising performing mesh restoration for the some or all of the services.  
Blair teaches performing mesh restoration for services (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by G.709 in view of Su and incorporate the mesh restoration process as taught by Blair in order to improve service availability (Blair: paragraph [0019]).
Regarding claim 17, G.709 in view of Su teaches the network element of claim 11.
G.709 in view of Su doesn’t teach wherein the adjustment includes performing mesh restoration for the some or all of the services.  
Blair teaches performing mesh restoration for services (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network element taught by G.709 in view of Su and incorporate the mesh restoration process as taught by Blair in order to improve service availability (Blair: paragraph [0019]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637